DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are presented for examination.
Claims 1-11 are allowed.

Invention
The Present invention teaches "A turning control device is provided for use in a vehicle control system including a steer-by-wire system and a brake system. The turning control device is configured to calculate a braking force difference, which is a difference in braking force between the left and right tire wheels. The turning control device is further configured to perform a high turning control that provides the braking force difference to the left and right tire wheels to cause a smaller turning radius of the vehicle when a steering angle corresponding value is larger than a judgment threshold.”
         
Reason for Allowance
Claims 1-11 are allowed. The following is an Examiner’s statement of reasons for allowance: The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 02/09/2022, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity claim 1 is allowed, the claims 2-11 are also allowed based on their dependency upon the independent claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         AKIYAMA et al. (US Pub. No.: 2019/0054916 A1) teaches “The present invention provides a vehicle control device and method capable of ensuring steering accuracy. In a vehicle provided with a left-right pair of steered wheels for which the braking/driving forces can each be controlled, and a steering force generation device that generates steering force for the steered wheels and controls the steering angle of the steered wheels, this vehicle control device and method control the steering force and the steering reaction force from the steering force generation device by controlling the 

          INOUE et al.(US Pub. No.: 2017/0088174 A1) teaches “An apparatus includes a steering assist torque determination unit and a steering assist torque control unit. The steering assist torque determination unit determines a steering assist torque including a first component that is determined on the basis of a deviation between an actual steering angle and a target steering angle for achieving a target path determined irrespective of driver's steering. The steering assist torque control unit controls a steering assist mechanism such that the steering assist torque is applied. The ratio of the magnitude of the first component of the steering assist torque to the deviation between the target steering angle and the actual steering angle is determined on the basis of the magnitude of the deviation between the steering assist torque and the driver's steering torque in a past predetermined period.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667